Citation Nr: 1224862	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO. 09-10 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for chronic, bilateral knee pain and osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to January 1993, with additional service in the Army Reserves from August 1973 to December 1977 and from January 1993 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina

In May 2012, the Veteran testified before the undersigned Veterans Law Judge via a videoconference hearing held at the RO. A transcript of the hearing has been associated with the record.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has a bilateral knee disability that began during active service or is related to an incident of service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disability are approximated. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996). 

Duty to Notify and Assist

As an initial matter, given the granting of the benefit, any further development or notification action under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010).

Given the favorable disposition of the claim for service connection for a bilateral knee disability, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.  

Merits of the Claim

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet.App. 303 (2007); see Savage 10 Vet.App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet.App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. See Savage, 10 Vet.App. at 495-96; see also Hickson, 12 Vet.App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

There must be objective indications of chronic disability, and this includes "signs" in the medical sense of objective evidence perceptible to an examining physician and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3). A disability is considered chronic if it has existed for six months or more, even if exhibiting intermittent episodes of improvement and worsening throughout that six-month period. 38 C.F.R. § 3.317(a)(4).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d).

A November 2002 radiology report and note from the Carolina Physician Group's Hardscrabble Family Practice revealed osteoarthritis in both knees.

Service treatment records reveal that the Veteran was prohibited from running for an indefinite period of time due to his diagnosed osteoarthritis of both knees in December 2002.

The Veteran was placed on permanent physical profile in January 2003 due to bilateral osteoarthritis of the knees.  The examining medical officer noted that the Veteran was prohibited from running.

In February 2007, he was referred for Medical Retention Board Proceedings. In the February 2007 physical profile report, an examining medical officer noted that the Veteran was unable to complete the Army Physical Fitness Test two mile run and he was prohibited from performing airborne operations.

In May 2007, the Board determined that the Veteran's chronic bilateral knee pain (osteomyelitis) did not preclude him from performing in his military occupational specialty.  

In a July 2007 report of medical history, the Veteran indicated that he had knee trouble; he specifically noted that he had chronic, bilateral knee pain or osteomyelitis which was discovered in a January 2003 physical profile.  Additionally, in a July 2007 retirement examination report, the examining medical officer noted the Veteran had chronic, bilateral knee pain. 

In his claim, received in December 2007, the Veteran reported that his bilateral knee pain, or osteomyelitis, developed from his Army physical training, running, and airborne operations. 

During an August 2009 VA joints examination, the Veteran reported that he injured his knees while he was in jump status in the Army Reserves. He indicated that his osteoarthritis developed as a result of completing over 30 parachute jumps. X-rays showed degenerative changes of both knees with inflammation reflective of bursitis. The diagnoses were bilateral bursitis of the knees, bilateral grade 1 mild chondromalacia of the knees, and bilateral degenerative joint disease of the knees. The examiner opined that the knee disorders were less likely than not related to active duty military service. The examiner noted that there was no evidence of a chronic condition during active duty, no chronicity of complaints, and no evidence of presumptive conditions within one year of discharge from military service. He also noted that the Veteran claimed his knee disabilities began during training in the Army Reserves but no line of duty report was submitted.

During the May 2012 hearing, the Veteran testified that he served as an Adjutant's General Corps Officer performing administrative functions on active duty. He reported that he did not serve with an active duty airborne unit, but he completed jump school at Fort Benning. He reported that he performed similar duties when he entered the Army Reserves in 1994; however, he was put on hazardous duty orders in jump status after he arrived at his Reserve unit. He indicated that he jumped six times per year to maintain airborne status with follow-on mission jumps. He stated that he began developing knee pain when he was attached to the airborne unit. He reported that after he was placed on physical profile in January 2003, he continued to jump and stayed on airborne status for two more years. He stated that a line of duty investigation was not completed.

In a May 2012 statement, the Veteran's wife reported that the Veteran was an avid runner until 2002 when he began complaining about knee pain. She noted that he was diagnosed with arthritis in both of his knees in November 2002 and he was placed on a permanent physical profile in January 2003. She also indicated that the Veteran began walking instead of running in accordance with his permanent physical profile.

Although the August 2009 VA opinion provides evidence against the Veteran's claim, it is outweighed by the fact that the Veteran was diagnosed with osteoarthritis and placed on physical profile during service with his Reserve unit. The nature of the claimant's active duty for training and inactive duty for training is consistent with repeated and bilateral trauma to the knees. 38 U.S.C.A. § 1154(a) (statute providing that in each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence). 

Because he was diagnosed with osteoarthritis that was unlikely to resolve sufficiently for the Veteran to return to full duty and he was prohibited from performing airborne duties, service connection is warranted in this case. Where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet.App. 52, 59 (1993); see also Massey v. Brown, 7 Vet.App. 204, 206-207 (1994). The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and the claim is granted. See Alemany v. Brown, 9 Vet.App. 518, 519 (1996); Brown v. Brown, 5 Vet.App. 413, 421 (1993).

In light of these facts, the Board finds that there is adequate evidence of a bilateral knee disability, and that the evidence is at least in equipoise as to whether the Veteran's bilateral knee osteoarthritis is due to service. See 38 U.S.C.A. §§ 1110, 5107(b); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 38 C.F.R. §§ 3.102, 3.303.

Because the evidence is at least in equipoise as to all required elements for a finding of service connection, the Board finds that the criteria for service connection for a bilateral knee disability are approximated. Accordingly, the statutory benefit-of-the-doubt rule is for application, and entitlement to service connection for a bilateral knee disability is warranted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for chronic, bilateral knee pain and osteoarthritis is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


